Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549  FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 6, 2008 (June 5, 2008)  SECURITY CAPITAL ASSURANCE LTD (Exact name of registrant as specified in its charter) Bermuda 001-32950 Not applicable (State or other jurisdiction (Commission File Number) (I.R.S. Employer Identification No.) of incorporation) A.S. Cooper Building, 26 Reid Street, 4 th Floor, Hamilton, Bermuda HM 11 (Address of principal executive offices) Registrants telephone number, including area code: (441) 279 7450 Not Applicable (Former name or former address, if changed since last report)  Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (d) On June 5, 2008, Security Capital Assurance Ltd (the Company) appointed Jonathan F. Bank and Gardner L. Grant to its Board of Directors (the Board). Mr. Bank was appointed as a Class III director whose term expires in 2009 and Mr. Grant was appointed as a Class I director whose term expires in 2010. Mssrs. Bank and Grant were nominated to serve on the Board by XL Capital Ltd (XL Capital), a 46% shareholder in the Company, pursuant to its rights under the transition agreement entered into between the SCA and XL Capital at the time of SCAs initial public offering. XL Capital has entered into agreements with Mssrs. Bank and Grant pursuant to which XL Capital will indemnify Messrs. Bank and Grant for any expenses or losses incurred by them in their capacity as members of the Board.
